 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement

--------------------------------------------------------------------------------


HOME FEDERAL BANK
THIRD AMENDED AND RESTATED
SALARY CONTINUATION AGREEMENT




THIS THIRD AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT (the “Agreement”)
is adopted this 21st day of April, 2009, by and between HOME FEDERAL BANK, a
federally-chartered savings bank located in Nampa, Idaho (the “Bank”), and
STEVEN K. EYRE (the “Executive”).


This Agreement amends and restates the prior HOME FEDERAL SAVINGS & LOAN
ASSOCIATION SALARY CONTINUATION AGREEMENT between the Bank and the Executive
dated December 17, 2007, (the “Prior Agreement”) and all subsequent amendments.


This Agreement is amended and restated to reflect a change in the Change in
Control Benefit, herein defined, and to include certain definitional terms.


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1  
“Accrual Balance” means the liability that should be accrued by the Bank, under
Generally Accepted Accounting Principles (“GAAP”), for the Bank’s obligation to
the Executive under this Agreement, by applying Accounting Principles Board
Opinion Number 12 as amended by Statement of Financial Accounting Standards
Number 106 and the Discount Rate.  Any one of a variety of amortization methods
may be used to determine the Accrual Balance.  However, once chosen, the method
must be consistently applied.



1.2  
“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.



1.3  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 

1.4  
“Board” means the Board of Directors of the Company as from time to time
constituted.



1.5  
“Change in Control” means



(i)  
Any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company or
any person (as hereinafter defined) acting on behalf of the Company as
underwrite pursuant to an offering who is temporarily holding securities in
connection with such offering, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
“beneficiary owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities;



(ii)  
Individuals who were members of the Board on the Commencement Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Commencement Date whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board or whose
nomination for election by the Company’s stockholders was approved by the
nominating committee serving under an Incumbent Board or who as appointed as a
result of a change at the direction of the OTS or the FDIC, shall be considered
a member of the Incumbent Board;



(iii)  
The stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company’s then outstanding
securities; or

 
(iv)  
The stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect); provided that the term “Change in Control” shall not include an
acquisition of securities by an employee benefit plan of the Bank or the Company
or a change in the composition of the Board at the direction of the OTS or the
FDIC.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
 
  
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred in the event of a conversion of the Company’s mutual holding company to
stock form or in connection with any reorganization or action used to effect
such conversion (the “Conversion”).  Furthermore, neither the Conversion nor any
transaction related to or occurring in connection therewith, shall constitute a
Change in Control event.

 
1.6  
“Change in Control Benefit” means the benefit described in Section 2.4.



1.7  
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, including such regulations and guidance as may be
promulgated after the Effective Date of this Agreement.



1.8  
“Commencement Date” means the date the conversion of the Bank from the mutual to
stock form of organization was completed.



1.9  
“Company” means Home Federal Bancorp, Inc., a Federal Corporation.  Upon the
effective time of the Conversion (as previously defined), the Company shall mean
Home Federal Bancorp, Inc., a Maryland corporation.



1.10  
“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled.  The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.



1.11  
“Disability Benefit” means the benefit described in Section 2.3.



1.12  
“Discount Rate” means, solely for purposes of this Agreement, 7.50%.



1.13  
“Early Retirement” means Termination of Employment before Normal Retirement Age
for reasons other than death, Disability, Termination for Cause or Involuntary
Termination.



1.14  
“Early Retirement Benefit” means the benefit described in Section 2.2.



1.15  
“Early Retirement Date” means the month, day and year in which Early Retirement
occurs.



1.16  
“Effective Date” means January 1, 2008.



1.17  
“Final Salary” means the average of the Executive’s final thirty-six (36) months
of base salary.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
1.18  
“Involuntary Termination” means the Executive has been notified in writing by
the Bank of a Termination of Employment before Normal Retirement Age for reasons
other than due to death, Disability, Early Retirement or Termination for Cause.



1.19  
“Normal Retirement Age” means the Executive’s sixty-fifth (65th) birthday.



1.20  
“Normal Retirement Benefit” means the benefit described in Section 2.1.



1.21  
“Plan Administrator” means the plan administrator described in Article 8.



1.22  
“Plan Year” means each twelve (12) month period commencing on October 1st and
ending on September 30th of each year.  The initial Plan Year shall commence on
the Effective Date and end on the following September 30.



1.23  
“Projected Benefit” means the annual Normal Retirement Benefit the Executive
would have received under Section 2.1.1 if the Executive survived until Normal
Retirement Age, assuming the Executive’s base salary increased at an annual rate
of four percent (4%) from the date of death until Normal Retirement Age.



1.24  
“Specified Employee” means a key employee (as defined in Section 419(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
is publicly traded on an established securities market or otherwise, as
determined by the Plan Administrator based on the twelve (12) month period
ending each December 31 (the “identification period”).  If the Executive is
determined to be a Specified Employee for an identification period, the
Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12) month period that begins on the first day of
the fourth month following the close of the identification period.



1.25  
“Termination for Cause “means termination of the employment of the Employee
because of the Employee's personal dishonesty, incompetence, willful misconduct,
breach of a fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. No act or failure to act by
the Employee shall be considered willful unless the Employee acted or failed to
act with an absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of the Company or the Bank.
The Employee shall not be deemed to have been Terminated for Cause unless and
until there shall have been delivered to the Employee a copy of a resolution,
duly adopted by the Board of Directors at a meeting of the Board duly called and
held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee's counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 


  
preceding sentence and specifying the particulars thereof in detail.

 
1.26  
“Termination of Employment” means termination of the Executive’s employment with
the Bank for reasons other than death or Disability.  Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).



1.27  
“Vested Accrual Balance” means the following vesting schedule applied to the
Accrual Balance:



Plan Year
Vested Percentage
1
10%
2
20%
3
30%
4
40%
5
50%
6
60%
7
70%
8
80%
9
90%
10+
100%



Article 2
Distributions During Lifetime


2.1
Normal Retirement Benefit.  Upon Termination of Employment on or after Normal
Retirement Age for reasons other than death, the Bank shall pay to the Executive
the benefit described in this Section 2.1 in lieu of any other benefit under
this Article.



2.1.1  
Amount of Benefit.  The annual benefit under this Section 2.1 is fifty percent
(50%) of Final Salary.



2.1.2  
Payment of Benefit.  The Bank shall pay the annual Normal Retirement Benefit to
the Executive in twelve (12) equal monthly installments commencing with the
first of the month following Termination of Employment.  The annual Normal
Retirement Benefit shall be paid to the Executive for a period of fifteen (15)
years.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
2.2
Early Retirement Benefit.  Upon Early Retirement, the Bank shall pay to the
Executive the benefit described in this Section 2.2 in lieu of any other benefit
under this Article.



2.2.1  
Amount of Benefit.  The Early Retirement Benefit under this Section 2.2 is the
Vested Accrual Balance as of the end of the month prior to the Early Retirement
Date.



2.2.2  
Payment of Benefit.  The Bank shall pay the Early Retirement Benefit to the
Executive in one hundred eighty (180) equal monthly installments, crediting
interest equal to the Discount Rate compounded monthly on the unpaid Vested
Accrual Balance, commencing with the first of the month following Normal
Retirement Age.



2.3
Disability Benefit.  Upon Disability prior to Normal Retirement Age, the Bank
shall pay to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.



2.3.1  
Amount of Benefit.  The Disability Benefit under this Section 2.3 is one hundred
percent (100%) of the Accrual Balance as of the end of the month prior to
Disability.



2.3.2  
Payment of Benefit.  The Bank shall pay the Disability Benefit to the Executive
in one hundred eighty (180) equal monthly installments, crediting interest equal
to the Discount Rate compounded monthly on the unpaid Accrual Balance,
commencing with the first of the month following Disability.



2.4
Change in Control Benefit.  Upon Involuntary Termination within twenty-four (24)
months following a Change in Control, the Bank shall pay to the Executive the
benefit described in this Section 2.4 (subject to Section 2.4.3) in lieu of any
other benefit under this Article.



2.4.1  
Amount of Benefit.  The Change in Control Benefit under this Section 2.4 is one
hundred percent (100%) of the Accrual Balance as of the end of the month prior
to the Change in Control.



2.4.2  
Payment of Benefit.  The Bank shall pay the Change in Control Benefit to the
Executive in one hundred eighty (180) equal monthly installments, crediting
interest equal to the Discount Rate compounded monthly on the unpaid Accrual
Balance, commencing with the first of the month following Normal Retirement Age.



2.4.3  
Excess Parachute Payment.  Notwithstanding any other provision of this
Agreement, if payments and the value of benefits received or to be received
under

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 


  
this Agreement, together with any other amounts and the value of benefits
received or to be received by the Executive, would cause any amount to be
nondeductible by the Company or any of the Consolidated Subsidiaries for federal
income tax purposes pursuant to or by reason of Section 280G of the Code, then
payments and benefits under this Agreement shall be reduced (not less than zero)
to the extent necessary to as to maximize amounts and the value of benefits to
be received by the Executive without causing any amount to become nondeductible
pursuant to or by reason of Section 280G of the Code.  For this purpose, the
term “Consolidated Subsidiaries” means any subsidiary or subsidiaries of the
Company (or its successors) that are part of the affiliated group (as defined in
Section 1054 of the Code, without regard to subsection (b) thereof) that
includes the Bank, including but not limited to the Company.

 
2.5
Restriction on Timing of Distributions.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment, the provisions of this Section 2.5 shall govern
all distributions hereunder.  Benefit distributions that are made due to a
Termination of Employment occurring while the Executive is a Specified Employee
shall not be made during the first six (6) months following Termination of
Employment, rather, any distribution which would otherwise be paid to the
Executive during such period shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment.  All subsequent distributions shall be paid in the manner specified.



2.6
Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code Section 409A
and related Treasury guidance or Regulations, the Executive may petition the
Plan Administrator for a distribution of that portion of the Accrual Balance
that is required to be included in the Executive’s income.  Upon the grant of
such a petition, which grant shall not be unreasonably withheld, the Bank shall
distribute to the Executive immediately available funds in an amount equal to
the portion of the Accrual Balance required to be included in income as a result
of the failure of this Agreement to meet the requirements of Code Section 409A
and related Treasury guidance or Regulations, within ninety (90) days.  Such a
distribution shall affect and reduce the Executive’s benefits to be paid under
this Agreement.



2.7
Change in Form or Timing of Distributions.  All changes in the form or timing of
distributions hereunder must comply with the following requirements.  The
changes:

 
 

(a)  
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;



(b)  
must, for benefits distributable under Sections 2.2 and 2.4, be made at least
twelve (12) months prior to the first scheduled distribution;

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
(c)  
must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and



(d)  
must take effect not less than twelve (12) months after the amendment is made.



Article 3
Distribution at Death


3.1
Death During Active Service.  If the Executive dies while in the active service
of the Bank, the Bank shall pay to the Beneficiary the benefit described in this
Section 3.1.  This benefit shall be paid in lieu of the benefits under Article
2, and in lieu of any other benefits under this Article.



3.1.1  
Amount of Benefit.  The benefit under this Section 3.1 is Projected Benefit.



3.1.2  
Payment of Benefit.  The Bank shall pay the annual benefit to the Beneficiary in
twelve (12) equal monthly installments commending with the first of the month
following the Executive’s death.  The annual benefit shall be paid to the
Beneficiary for a period of fifteen (15) years.

 
3.2
Death During Payment of a Benefit.  If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement but before receiving
all such payments, the Bank shall pay the remaining benefits to the Beneficiary
at the same time and in the same amounts they would have been paid to the
Executive had the Executive survived.

 
3.3
Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to any benefit payments under Article 2
of this Agreement, but dies prior to the commencement of said benefit payments,
the Bank shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.



Article 4
Beneficiaries


4.1
Beneficiary Designation.  The Executive shall have the right, at any time, to
designate a Beneficiary to receive any benefit distributions under this
Agreement upon the death of the Executive.  The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other benefit plan of the Bank in which the Executive participates.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
 
4.2
Beneficiary Designation; Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent.  The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time.  Upon the acceptance by the Plan Administrator
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled.  The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.



4.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



4.4
No Beneficiary Designation.  If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary.  If the Executive
has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive's estate.



4.5
Facility of Payment.  If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person.  The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit.  Any payment of a benefit shall be a payment for
the account of the Executive and the Executive’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under this Agreement for
such payment amount.



Article 5
General Limitations


5.1
Suicide or Misstatement.  The Bank shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the Effective
Date.  In addition, the Bank shall not pay any benefit under this Agreement if
the Executive has made any material misstatement of fact on any application for
life insurance owned by the Bank on the Executive’s life.



Article 6
Claims And Review Procedures
 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
 
6.1
Claims Procedure.  An Executive or Beneficiary (“claimant”) who has not received
benefits under this Agreement that he or she believes should be distributed
shall make a claim for such benefits as follows:



6.1.1  
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.

 


6.1.2  
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



6.1.3  
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:



 
(a)
The specific reasons for the denial;



 
(b)
A reference to the specific provisions of this Agreement on which the denial is
based;



 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;



 
(d)
An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and



 
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



6.2
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 

6.2.1  
Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.



6.2.2  
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



6.2.3  
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



6.2.4  
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.



6.2.5  
Notice of Decision.  The Plan Administrator shall notify the claimant in writing
of its decision on review.  The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant.  The notification shall
set forth:



 
(a)
The specific reasons for the denial;



 
(b)
A reference to the specific provisions of this Agreement on which the denial is
based;



 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and



 
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 

Article 7
Amendments and Termination


7.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.



7.2
Plan Termination Generally.  This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive.  The benefit hereunder shall be
the Accrual Balance as of the date the Agreement is terminated.  Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement.  Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.



7.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 7.2, if this Agreement terminates in the following circumstances:



 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank as described in Section 409A(2)(A)(v) of the
Code, provided that all distributions are made no later than twelve (12) months
following such termination of this Agreement and further provided that all the
Bank's arrangements which are substantially similar to this Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such termination;



 
(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under this Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which this Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or



 
(c)
Upon the Bank’s termination of this and all other plans which are substantially
similar to this Agreement (as referenced in Section 409A of the Code or the
regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, and the Bank does not adopt any new plans which are substantially
similar to this Agreement for a minimum of five (5) years following the date of
such termination;

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 
the Bank may distribute the Accrual Balance, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms. This Section 7.3 shall be administered and interpreted in a manner
consistent with Section 409A.


Article 8
Administration of Agreement


8.1
Plan Administrator Duties.  This Agreement shall be administered by the Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint.  The Executive may be a member of the Plan
Administrator.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.



8.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



8.3
Binding Effect of Decisions.  The decision or action of the Plan administrator
with respect to any questions arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.  No Executive or
Beneficiary shall be deemed to have any rights, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.



8.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



8.5
Bank Information.  To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the Executive’s Final Salary, the date and circumstances
of the retirement, Disability, death or Termination of Employment of the
Executive, and such other pertinent information as the Plan Administrator may
reasonably require.



8.6
Annual Statement.  The Plan Administrator shall provide to the Executive, within
ninety (90) days after the end of each Plan Year, a statement setting forth the
benefits payable under this Agreement.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 

Article 9
Miscellaneous


9.1
Binding Effect.  This Agreement shall bind the Executive and the Bank and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment.  This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.



9.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



9.4
Tax Withholding.  The Bank shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement.  The Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing authorities.



9.5
Applicable Law.  This Agreement and all rights hereunder shall be governed by
the laws of the State of Idaho, except to the extent preempted by the laws of
the United States of America.



9.6
Unfunded Arrangement.  The Executive and Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement.  The
benefits represent the mere promise by the Bank to pay such benefits.  The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors.  Any insurance on the Executive's life is a general asset of the Bank
to which the Executive and Beneficiary have no preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such an event, the term “Bank” as used in
this Agreement shall be deemed to refer to the successor or survivor entity.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof.  No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.

 


 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Third Amended and Restated
Salary Continuation Agreement
 

9.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action.  In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Bank, provided
that such alternative act does not violate Section 409A of the Code.



9.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.



9.12
Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.



9.13
Notice.  Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 
Home Federal Bank
P.O. Box 190
Nampa, ID 83653

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.


9.14
Compliance with Section 409A.  This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.
 


 

 EXECUTIVE:    BANK:      HOME FEDERAL BANK              ____________________  
 By: _______________________________  Steven K. Eyre    Title: President and CEO
     

 
 

 
 
 

--------------------------------------------------------------------------------

 
HOME FEDERAL BANK
Salary Continuation Agreement
Beneficiary Designation Form


{  }           New Designation
{  }           Change in Designation


I, STEVEN K. EYRE, designate the following as Beneficiary under this Agreement:


Primary:
___________________________________________________________
 
___________________________________________________________
 
 
_____%
 
_____%
 
Contingent:
___________________________________________________________
 
___________________________________________________________
 
 
_____%
 
_____%
 

 
Notes:

·  
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·  
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

·  
To name your estate as Beneficiary, please write “Estate of [your name]”.

·  
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.


Name:                                        _______________________________


Signature:                                _______________________________                                                                                     Date:                      _______


SPOUSAL CONSENT (Required if spouse is not named Beneficiary and Plan
Administrator requests):


I consent to the beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.


Spouse Name:                         _______________________________


Signature:                                _______________________________                                                                                     Date:                      _________________




Received by the Plan Administrator this ________ day of ___________________,
200__


By:                        _________________________________


Title:                      _________________________________
 
 
 